NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federal Circuit
2009»3279
DAVlD GALLOWAY,
Petitioner,
V.
DEPARTMENT OF AGRlCULTURE,
Respondent.
Petition for review of the Merit Systems Protection Board
in AT0752061173-C-3.
ON MOTlON
Before GAJARSA, Circuit Judge.
0 R D E R
The Department of Agricu|ture moves to dismiss David Ga||oway's petition for
review for lack of jurisdiction Gal|oway moves without opposition for extensions of time
to file his brief.
This court received Galloway’s petition from an initial decision of an
Administrative Judge of the ll/lent Systems Protection Board on August 31, 2009. On
July 29, 2009, Gal|oway had also filed a petition from the same initial decision with the
full Board. On October 27, 2009, the full Board denied Ga|loway’s petition. lV|eanwhiie,
Gal|oway's petition was processed, including the filing of his entry of appearance on
December 22, 2009.
The Department moves to dismiss this petition for lack of jurisdiction, arguing that
at the time Ga|loway filed his petition it was premature and that he had not filed a
second petition for review within the 60-day statutory time period from the full Board’s

October 27, 2009 decision. Although Galloway did not file a formal, second petition
within 60 days from the date of the full Board’s decisi0n, we construe his December 22,
2009 Hling as a timely petition. His entry of appearance is timely, names the party
seeking review, names the agency as the respondent, and reasonably notifies to this
court and the respondent that Gal|oway seeks review. § Fed. R. App. P. 15(a)(2).
Accordingly,
lT lS ORDERED THAT:
(1) The motion to dismiss is denied.
(2) The motions for extensions of time are granted. Galloway's brief is due
within 30 days from the date of filing of this order.
FOR THE COURT
mw 1 8 mm lsi Jan Horbaly
if Date Jan Horbaly
C|erk
cc: David Galloway
Jessica R. Top|in, Esq. n
U.S. m mm ron
81 9 THE L ClRCUiT
l'lAY 1 8 2010
.lAlll HORBALY
Cl.EBlS
2009-3279
_ 2 _